                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

WARREN GREGORY KEITH, II                                                    PLAINTIFF
ADC #62958

v.                         CASE NO. 3:20-CV-00004-BSM

KYLE FRENCH, et al.                                                     DEFENDANTS

                                        ORDER

      United States Magistrate Judge Patricia S. Harris’s proposed findings and

recommendations (“RD”) [Doc. No. 29] and the entire record have been carefully reviewed,

and the RD is adopted. Defendants’ motion to dismiss [Doc. No. 26] is granted, and Keith’s

complaints, Doc. Nos. 2, 4, are dismissed without prejudice.

      IT IS SO ORDERED this 24th day of May, 2021.




                                                  UNITED STATES DISTRICT JUDGE
